                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT
                                                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                            DOC #:
 -------------------------------------------------------------- X           DATE FILED: 5/13/2021
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :
 FALIKOU KONE                                                   :            19-CR-808 (VEC)
                                                                :
                                              Defendant.        :                 ORDER
 -------------------------------------------------------------- X


VALERIE CAPRONI, United States District Judge:

        WHEREAS on May 4, 2021, Mr. Kone appeared for a bail hearing;

        WHEREAS the Court finds that there is a condition or combination of conditions that

will reasonably ensure the safety of the community and the appearance of the Defendant for trial;

        IT IS HEREBY ORDERED THAT: The Court is prepared to order Mr. Kone’s release

on bail upon satisfaction of the following conditions: (i) Pretrial supervision as directed by

pretrial services; (ii) Mr. Kone will be subject to home incarceration at his wife’s residence in the

Bronx, enforced through GPS monitoring; (iii) a $100,000.00 personal recognizance bond which

must be co-signed by two financially-responsible persons, one of whom must reside in the

United States, and by Mr. Kone’s wife as moral suasion; and (iv) Mr. Kone must surrender any

travel documents and may not obtain new travel documents. If Mr. Kone is able to satisfy these

conditions, the parties should contact the Magistrate Judge to arrange for his release. He may not

be released until all conditions have been met.



SO ORDERED.
                                                                    ________________________
Date: May 13, 2021                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge
